United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Brockton, MA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1882
Issued: April 19, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 9, 2010 appellant filed a timely appeal from a June 17, 2010 merit decision of the
Office of Workers’ Compensation Programs. Pursuant to the Federal Employees’ Compensation
Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On April 26, 2010 appellant, then a 48-year-old automation mail processing clerk, filed
an occupational disease claim alleging that she sustained bilateral carpal tunnel syndrome as a

1

5 U.S.C. § 8101 et seq.

result of repetitious grasping for eight hours and occasional heavy lifting and pushing.2 She
explained that her right wrist, in particular, was continuously numb. Appellant became aware of
her condition on August 29, 2009. She did not stop work.
An undated duty status report signed by Dr. Manohar P. Rao, a plastic surgeon,
diagnosed bilateral carpal tunnel syndrome due to “grasping” at work and listed January 27,
2010 as the date of injury. Dr. Rao pointed out that appellant’s right wrist was more
symptomatic and placed her on limited duty. In a January 27, 2010 report from Dr. Rao,
appellant complained of persistent, worsening pain and numbness in her right hand that was
pronounced in her middle finger. Dr. Rao noted that she had a longstanding history of carpal
tunnel syndrome since 2000. He examined her, observed positive Tinel’s sign and Phalen’s
maneuver and diagnosed “long-standing neglected” right carpal tunnel syndrome. In a
March 25, 2010 report, Dr. Rao commented that a March 16, 2010 electromyogram (EMG)
revealed mild right carpal tunnel syndrome with no denervation. Appellant opted for surgery
pending Office authorization. Dr. Rao stated that going through “workmen’s comp[ensation]”
was “quite appropriate for the work that she does.
The Office informed appellant on May 11, 2010 that the evidence submitted was
insufficient and advised her of the evidence needed to establish her claim.
Appellant submitted a March 16, 2010 EMG report from Dr. Mae C. Louie, a Boardcertified neurologist, which exhibited prolongation of the right median sensory distal latency and
a reduction in amplitude. Dr. Louie diagnosed mild right median mononeuropathy at or distal to
the wrist without denervation.
In a May 23, 2010 statement, appellant detailed that she handled a continuous flow of
mail from automation machinery since 1996, which involved constant grasping, aligning and
sorting of mail and lifting of trays between 10 and 30 pounds. She added that she had sustained
carpel tunnel syndrome in 2000 and thereafter wore hand and wrist splints.
By decision dated June 17, 2010, the Office denied appellant’s claim, finding the medical
evidence insufficient to demonstrate that her employment activity caused or aggravated a carpal
tunnel condition.
LEGAL PRECEDENT
An employee seeking benefits under the Act has the burden of establishing the essential
elements of her claim, including the fact that the individual is an employee of the United States
within the meaning of the Act, that the claim was timely filed within the applicable time
limitation period of the Act, that an injury was sustained in the performance of duty as alleged
and that any disabilities and/or specific conditions for which compensation is claimed are
2

Appellant filed a previous claim that was accepted for bilateral carpal tunnel syndrome that resolved effective
March 14, 2001. She filed a notice of recurrence of medical treatment on January 28, 2010. In an April 20, 2010
letter, the Office notified her that the evidence was insufficient to establish causal relationship between the alleged
recurrence and the original work injury and that her claim may be better characterized as a new occupational
disease. The prior claim is not before the Board on the present appeal.

2

causally related to the employment injury.3 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established.5 To establish fact of injury in an
occupational disease claim, an employee must submit: (1) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; (2) medical evidence establishing the presence or existence of the disease or
condition for which compensation is claimed; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7
ANALYSIS
The evidence supported that appellant routinely grasped mail and lifted trays weighing up
to 30 pounds during her eight-hour shifts at the employing establishment. The medical evidence
showed that she was diagnosed with mild right carpal tunnel syndrome. The Board finds that
appellant failed to furnish medical evidence that sufficiently demonstrated that her work duties
caused or aggravated this condition.
In a duty status report identifying January 27, 2010 as the date of injury, Dr. Rao opined
that appellant’s carpal tunnel syndrome resulted from “grasping” on the job. In a March 25,
2010 report, Dr. Rao stated that going through “workmen’s comp[ensation]” was “quite
appropriate for the work that she does.” However, he did not offer any medical reasoning in
these reports explaining how grasping or other work factors caused or aggravated appellant’s
carpal tunnel syndrome. A medical opinion not fortified by medical rationale is of little probative
value.8
3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

See S.P., 59 ECAB 184, 188 (2007).

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); R.R., Docket No. 08-2010 (issued April 3, 2009).

7

I.J., 59 ECAB 408, 415 (2008); supra note 4 at 352.

8

George Randolph Taylor, 6 ECAB 986, 988 (1954).

3

Dr. Rao’s January 27, 2010 report as well as Dr. Louie’s March 16, 2010 EMG report are
of limited probative value since they did not provide any opinion regarding cause of injury.9
Appellant argues on appeal that the medical evidence of record was sufficient to establish
causation. As discussed, none of the reports contained a well-rationalized medical opinion
explaining the causal relationship between her employment factors and carpal tunnel condition.
Therefore, appellant failed to meet her burden of proof.
CONCLUSION
The Board finds that appellant did not establish that she sustained an occupational disease
in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the June 17, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 19, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

9

See J.F., Docket No. 09-1061 (issued November 17, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009).
Furthermore, these reports failed to discuss the contributing employment factors described by appellant. See
John W. Montoya, 54 ECAB 306, 309 (2003).

4

